DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 14 are currently pending in this application.
	Claims 1-11 and 13 are amended as filed on 07/13/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims , 3-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (Pre-Grant Publication No. US 2021/0217106 A1), hereinafter Hauser, in view of Werkelin Ahlin et al. (Patent No. US 9,112,849 B1), hereinafter Werkelin.

2.	With respect to claims 1 and 8, method, performed at a server comprising a server program and one or more microservices (0144, where the continues stream is a provided service and/or microservice under broadest reasonable interpretation.  See also 0075, where the products and services for sale are also microservices), the method comprising: creating by the server program a virtual room (0088, where the rooms are virtual rooms), wherein the creating is initiated by a host user (0164, where the user created the room, which is a logical structure in accordance with 0004), where the host user is subscribed to a music platform and is in communication with the music platform (0417, where the subscription can be seen).
However, Hauser did not explicitly state admitting one or more guests to the virtual room; modifying a playlist by sending a request through the host user; and facilitating playing a song from the music platform, through the host user’s connection to the music platform, wherein at least some of the guests are not subscribers to the music platform.  On the other hand, Werkelin did teach admitting one or more guests to the virtual room (column 2, lines 2-13); modifying a playlist by sending a request through the host user (column 2, lines 2-13); and facilitating playing a song from the music platform, through the host user’s connection to the music platform, wherein at least some of the guests are not subscribers to the music platform (column 2, lines 2-13).  Both of the systems of Hauser and Werkelin are directed towards managing streaming platforms and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hauser, to utilize admitting non-subscribing guest users into a virtual room, as taught by Werkelin, in order to better facilitate a shared music/streaming platform.

2.	As for claims 3 and 10, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein the admitting of guests to the virtual room comprises: receiving a join room request from a user (0221); wherein the user’s WebApp utilizes a WebSocket client to communication with the host’s WebApp (0415), the host communicates with the server through an application programming interface (0173), and user functionality is enabled through at least one HTTP request (0371); verifying the validity of a room code associated with the join room request (0221, where the verifying is given); prompting the user to input a user nickname (0180, where the user name is created.  The limitation does not require that the user was prompted for a username at a specific time, but rather, it only requires that the prompting for user name takes place before admittance into a virtual room under broadest reasonable interpretation.  Accordingly, the desired user name of 0181 is the nickname); verifying the user nickname (0180, where the verification is given in order for a user to be uniquely identified); and loading a room page of the associated room code (0221).

3.	As for claims 4 and 11, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein modifying the playlist comprises: receiving, from a host, a request at a microservice of the server (0203, where the microservice is running the music via the playlist); translating the request automatically into associated music service data (0203, where this step is given in order for the system to function); updating the playlist consistent with the associated music service data (0203, where the current playing song is updated in the playlist); updating a view of the playlist (0203, where the song playing is updated and is displayed); and broadcasting the updated playlist to the virtual room (0203, where the guests can hear the music and view the list).

4.	As for claims 5 and 12, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein modifying of the playlist comprises: receiving, from the guest via a host, a request at a microservice of the server (0203, where the other users can view the playlists); translating the request automatically into associated music service data (0203, where this step is given in order for the system to function); updating the playlist consistent with the associated music service data (0203, where the current playing song is updated in the playlist); updating a view of the playlist (0203, where the song playing is updated and is displayed); and broadcasting the updated playlist to the virtual room (0203, where the guests can hear the music and view the list).

5.	As for claims 6 and 13, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein playing of the song comprises: receiving from a host a notification that a current song is ending or is skipped (0203, where the applicant does not specify if the host’s machine is automatically transmitting such a message.  Thus, this limitation constitutes the intended use of the system as the host/user can submit any message that the hosts sees fit to transmit, including a message indicating that a song is ending); and allowing retrieval of information associated with the subsequent song from the playlist (0203, where viewing the playlist is allowing retrieval of information of all of the songs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, in view of Werkelin, and in further view of Barth et al. (Pre-Grant Publication No. US 2014/0258392 A1), hereinafter Barth.

6.	As for claims 2 and 9, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Hauser taught wherein said creating said virtual room comprises: listening for a room creation request from a WebApp (0091, where this shows the creation step, and the webapps can be seen in 0224); receiving a request containing data representing a room type and host name (0091 & 0140, where the new room is created for a specific type of content and the host name can be seen by the desired name of 0181); generating a room code (0221, the access code); and verifying uniqueness of the room code against a database storing existing names and room codes (0221, where verifying the code is given in order for the user to arrive at the appropriate room.  See also, the verification systems of 0401-0402.  Accordingly, the database for storing such information is also given.  It can, however, be more explicitly seen in 0085); and returning the room code to the WebApp (0221, where this is required for a user to access the room), making a user of the WebApp a host (0164, where the host can be seen).
	However, Hauser did not explicitly state that the generated code was random.  On the other hand, Barth did teach generating a random room code (0038).  Both of the systems of Hauser and Barth are directed towards managing virtual machines/devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hauser, to utilize a randomly generated room code, as taught by Barth, in order to remove the overhead and limiting factors of maintaining a database of pre-generated room codes.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser, in view of Werkelin, and in further view of Aluvala et al. (Pre-Grant Publication No. US 2017/0339142 A1), hereinafter Aluvala.

7.	As for claims 7 and 14, they are rejected on the same basis as claims 1 and 8 (respectively).  However, Hauser did not explicitly state automatically deleting the virtual room, said deleting comprising: querying a database to determine if the virtual room is older than a predetermined threshold; when the virtual room is older than the predetermined threshold, notifying clients in the virtual room that the virtual room is expired; sleeping for a predetermined amount of time; and when the server processes the query, and updating the database regarding the expiration.  On the other hand, Aluvala did teach automatically deleting the virtual room, said deleting comprising: querying a database to determine if the virtual room is older than a predetermined threshold (0073, where the wake with the environment  implicitly teaches the expiration of the wake period.  Likewise, the queried database is given as the system is a virtual machine and is thus maintained by a database.  See also 0010, where the virtual machine can be a cloud server); when the virtual room is older than the predetermined threshold, notifying clients in the virtual room that the virtual room is expired (0073, where the wake with the environment  implicitly teaches the expiration of the wake period); sleeping for a predetermined amount of time (0073, where the wake with the environment  implicitly teaches the expiration of the wake period); and when the server processes the query, and updating the database regarding the expiration (0073, where the wake with the environment  implicitly teaches the expiration of the wake period.  Likewise, the queried database is given as the system is a virtual machine and is thus maintained by a database.  See also 0010, where the virtual machine can be a cloud server).  Both of the systems of Hauser and Aluvala are directed towards managing virtual machines/devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hauser, to utilize providing a time-to-live for the virtual rooms, as taught by Aluvala, as this was a standard way to ensure that the system’s resources weren’t overburdened by providing resources for the maintenance of virtual rooms that were not being utilized.  

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Werkelin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Lennon et al. (Patent No. US 10,628,482 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452